Name: Commission Regulation (EEC) No 3259/85 of 21 November 1985 on the supply of various consignments of cereals and rice to the League of Red Cross Societies (LRCS) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 311 / 10 22. 11 . 85Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3259/85 of 21 November 1985 on the supply of various consignments of cereals and rice to the League of Red Cross Societies (LRCS) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1018/84 (3), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (4), as last amended by Regulation (EEC) No 1025/84 (^ and in particular Article 25 thereof, Whereas, by its Decision of 6 May 1985 on the supply of food aid to the LRCS the Commission allocated to the latter organization 800 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (6), as last amended by Regulation (EEC) No 3323/81 Q ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 November 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 107, 19 . 4 . 1984, p. 1 . (4) OJ No L 166, 25 . 6 . 1976, p. 1 . H OJ No L 107, 19 . 4 . 1984, p. 13 . { «) OJ No L 192, 26 . 7 . 1980, p . 11 . I7) OJ No L 334, 21 . 11 . 1981 , p . 27 . 22. 11 . 85 Official Journal of the European Communities No L 311 / 11 ANNEX I 1 . Programme : 1985 2. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, boÃ ®te postale 372, CH-121 1 GenÃ ¨ve 19 (telex : 22555 LRCS CH) 3 . Place or country of destination : Bangladesh 4. Product to be mobilized : common wheat 5. Total quantity : 200 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : common wheat of sound and fair merchantable quality, free from odour and pests, which :  has the minimum physical qualities required for common wheat of bread-making quality pursuant to Article 5 (2) of Commission Regulation (EEC) No 1629/77 (Official Journal No L 181 of 21 July 1977), as last amended by Regulation (EEC) No 2215/84 (Official Journal No L 203 of 31 July 1984), the moisture content not exceeding 14,5 %  meets the technological requirements set out in Commission Regulation (EEC) No 2062/81 (Official Journal No L 201 of 22 July 1981 ) 10 . Packaging :  in new bags : - jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kilograms  marking on the bags : a red cross 15 x 15 cm followed by, in letters at least 5 cm high : 'WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / CHITTA ­ GONG' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Chittagong 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 3 December 1985 16. Shipment period : 20 December 1985 to 31 January 1986 17. Security : 6 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ No L 311 / 12 Official Journal of the European Communities 22. 11 . 85 ANNEX II 1 . Programme : 1985 2. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, BP 372, CH-1211 GenÃ ¨ve, 19 (telex 22555 LRCS CH) 3. Place or country of destination : Bangladesh 4. Product to be mobilized : milled long grain rice (non-parboiled) 5. Total quantity : 35 tonnes (100 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi , piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging : ' , -  in new bags :  jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kilograms  marking on the bags : a red cross^- 15 x 15 cm followed by, in letters at least 5 cm high : 'RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / CHITTA ­ GONG' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Chittagong 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 2 December 1985 16 . Shipment period : 20 December 1985  31 January 1986 1 7 . Security : 1 2 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 22. 11 . 85 Official Journal of the European Communities No L 311 / 13 ANNEX IIIa 1 . Programme : 1985 2. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, BP 372, CH-1211 GenÃ ¨ve 19, (telex 22555 LRCS CH) 3 . Place or country of destination : India 4. Product to be mobilized : durum wheat 5 . Total quantity : 500 tonnes 6. Number of lots : one (in two parts : A 250 tonnes and B 250 tonnes) / 7. Intervention agency responsible for conducting the procedure : Azienda di Stato per gli interventi sui mercati agricoli (AIMA), via Palestro 81 , I-Roma (telex 613 003) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the durum wheat must be of fair and sound merchantable quality, be free from odour, and corres ­ pond at least to the standard quality for which the intervention price is fixed. The varieties referred to in Article 4 (6) of Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7 . 1977, p. 18) are excluded 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kilograms  marking on the bags : a red cross 15 x 15 cm followed by, in letters at least 5 cm high : A. 'DURUM WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRI ­ BUTION / MADRAS' B. 'DURUM WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRI ­ BUTION / BOMBAY' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Madras, Bombay 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 3 December 1985 16 . Shipment period : 20 December 1985 to 31 January 1986 17. Security : 6 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. No L 311 /14 Official Journal of the European Communities 22. 11 . 85 BILAG Mb ANHANGMb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III6 ANNEX Illb ANNEXE Illb ALLEGATOMb  BIJLAGE Mb Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 472,48 CAP Cagliari Cagliari porto 27,52 FEDIT FangariÃ ¹